Citation Nr: 0912920	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-02 822	)	DATE
	)
	)


THE ISSUE

Whether an April 25, 2006 decision in which  the Board of 
Veterans' Appeals denied service connection for bilateral 
knee disability should be revised or reversed on the grounds 
of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The moving party, a Veteran, served on active duty from 
October 1974 to October 1977.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of an April 2006 decision of the Board that denied service 
connection for bilateral knee disability.  


FINDINGS OF FACT

1.  In April 2006, the Board denied the Veteran's claim for 
service connection for bilateral knee disability.  

2.  The moving party has not specifically set forth the 
Board's claimed error(s) of fact or law, the legal and 
factual basis for the claimed error(s), and why the result in 
the April 2006 decision would have been manifestly different 
but for the alleged error(s).


CONCLUSION OF LAW

The moving party's allegations of CUE in the April 25, 2006 
Board decision fail to meet the threshold pleading 
requirements for revision or reversal of the Board decision 
on grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the parameters of the law surrounding CUE claims, the 
duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence needed to 
complete an application are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  The Board points out that it is 
the claimant (or, here, the moving party) that bears the 
burden of establishing CUE..

The record also reflects that there are otherwise no due 
process concerns that preclude Board consideration of the 
moving party's motion, at this juncture. 

II.  Analysis

As indicated above, in the June 2006 decision that is the 
subject of this motion, the Board denied service connection 
for bilateral knee disability..

The medical evidence of record at the time of the April 2006 
Board decision included the Veteran's service treatment 
records (STRs), and private medical records from Drs. Cohn, 
Habeeb, and Laibstain.  Also of record and considered in 
connection with the appeal were a transcript of a December 
2005 Board hearing, and the various written statements 
provided by the Veteran, by individuals who alleged to have 
served in the military with him, by his family/friends, and 
by his representative, on his behalf.

Unless the Chairman orders reconsideration, or another 
exception to finality applies, Board decisions are final as 
of the date rendered.  See 38 U.S.C.A. §§ 7103, 7104(a) (West 
2002); 38 C.F.R. § 20.1100(a) (2008).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.   However, if the 
evidence establishes CUE, the prior decision will be reversed 
and amended. A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell v. Principi, 3 Vet. App. 310, 313- 14 
(1992)(en banc).

In oral hearing testimony and in various written statements, 
the Veteran has asserted that, that he hit his knees while 
working on tugboats during his naval service.  He claims that 
his knees bothered him during military service and that his 
current bilateral knee disability is a result of his work on 
the tugboats.  Lay statements from R.M., V.F., G.R., and 
R.M., state that the Veteran complained of banging up his 
knees on the tugboats and complained of knee problems during 
and after service.

The Veteran's STRs are unremarkable for any complaint, 
treatment, or diagnoses relating to his knees.  He presented 
for various other minor conditions, including calf cramps, 
acne, and rhinitis.  The report of the October 1977 
separation physical reflects that his lower extremities were 
normal.  On the corresponding Report of Medical History, he 
denied having knee problems.  

A February 2002 private medical record from Dr. Cohn reflects 
the Veteran's complaint that his knees had been bothering him 
for almost a month.  There was tenderness medially and 
anteromedially of both knees.  X-rays showed minimal 
degenerative changes.  

A November 2005 private medical record from Dr. Habeeb 
reflects that the Veteran reported knee problems since the 
mid-1990s.  The physician stated that magnetic resonance 
imaging (MRIs) showed mild, at best, arthritic changes of the 
right knee.  The differential diagnosis was degenerative 
arthritis of the right knee versus an inflammatory process.

A January 2006 private medical record from Dr. Laibstain 
reflects an assessment of bilateral knee medial and 
patellofemoral degenerative osteoarthritis, left knee greater 
than right knee.  It was noted that the Veteran believed his 
knee condition was related to working on tugboats in the 
Navy.  The physician stated that there was no way for him to 
objectively link the diagnoses with military service.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, set forth at 38 C.F.R. Part 20 (2008).  Rule 1403 of 
the Rules of Practice, found at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:  Clear and unmistakable error is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  In general, review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error:  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist; and (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran; the name of the moving party if other than the 
Veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to re-
filing under this subpart.  38 C.F.R. § 20.1404(a).

In this case, the moving party's CUE motion has complied with 
the basic requirements of  38 C.F.R. § 1404(a).  Nonetheless, 
the  motion must be dismissed because it does reflect clear 
and specific allegations as to the errors claimed, or why the 
result of the April 2006 Board decision would have been 
manifestly different but for the alleged errors.  See 38 
C.F.R. § 20.1304(b) (CUE motion must set forth the alleged 
error of law, the legal basis for such allegation, and why 
the result would have been manifestly different but for the 
alleged error).

In this instance, the moving party has raised several 
allegations of general, non-specific error related to the how 
the facts were weighed or evaluated by the Board.  In this 
regard, he has expressed disagreement with the determination 
of the Board that his bilateral knee disability, which arose 
many years after service, was not related to an event or 
injury during service.  He has also expressed disagreement 
with the evaluation of the lay statements and private medical 
records that were submitted.  As explained above, 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.   See 38 C.F.R. § 20.1403(d)(3).  

The moving party also alleges that he waived his rights to 
initial consideration of evidence by the agency of original 
jurisdiction (in this case, the RO) without the advice of his 
representative.  See 38 C.F.R. § 20.1304 (2008).  However, 
this is not an error of law or fact made by the Board that 
constitutes CUE.  [Although the Board notes, parenthetically, 
that a decision may be vacated if it is shown that the 
appellant was denied due process under certain 
circumstances-pertaining, specifically, to denial of right 
to representation, to present evidence, or to a hearing-see 
28 C.F.R. § 20.904 (2008)-the matter of whether the decision 
should be vacated pursuant to this regulation is not now 
before the Board].

Additionally, the moving party alleges that the arthritis in 
his knees was first documented in 1996 and not 2002, as the 
Board found.  However, the moving party has not explained how 
this error in fact would manifestly change the outcome of the 
Board's decision.  See 38 C.F.R. § 20.1403(c).  Such is of 
particular importance here, where evidence of record at the 
time of the Board's decision showed that the Veteran's 
arthritis of the knees was not present during service or 
within one year from separation from service, and there was 
no medical evidence or opinion otherwise linking his current 
arthritis to military service.  

In sum, the Board finds that the moving party has not plead 
with sufficient specificity to meet the requirements of a 
valid claim of CUE in the Board's April 2006 decision.  
Hence, the motion must be dismissed without prejudice.


ORDER

The motion for revision or reversal of the April 25, 2006 
decision in which the Board denied service connection for 
bilateral knee disability, on the grounds of CUE, is 
dismissed without prejudice. 


	                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  While it removes the  motion 
from the Board's docket, the moving party may re-file the 
motion at a later date, if desired.


